Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 13-31 are currently pending in the instant application.  Applicants have amended claims 13-18 and 25 and added new claim 31 in an amendment filed on August 3, 2022.  Claims 13-16, 18 and 26 are rejected, claims 17, 25 and 31 are objected and claims 19-24 and 27-30 are withdrawn from consideration in this Office Action.  

I.	Response to Remarks/Arguments
Applicants’ amendment, filed August 3, 2022, has overcome the rejection of claims 13-18 and 26 under 35 USC 102(a)(1) as being anticipated by Guindon, et al. (EP1066591 B1) or Yang, et al. (WO 2014/151451) or AbdulHameed, et al. (Accession NO. 2007:1377089, CAPLUS) or Gaur, et al. (Accession No. 2017:655844, HCAPLUS) or Zhu, et al. (Accession No. 2016:1797398, HCAPLUS)  or Mirskova, et al. (Accession No. 2015:505884, HCAPLUS) and the rejection of claim 25 under 35 USC 112(b) as being indefinite.  The above rejections have been withdrawn.
Applicants’ amendment does not overcome the rejection of claims 13-16, 18 and 26 under 35 USC 102(a)(1) as being anticipated by San Juan, et al. (Bull. Korean Chem. Soc. 2006, Vol. 27, No. 10, 1531-1536) or Gillard, et al. (EP0275667 B1)  or Hutchinson, et al. (Accession No. 2012:577154) and the objection of claims 13-18, 25 and 26.  The above rejections have been maintained.
 II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by San Juan, et al. (Bull. Korean Chem. Soc. 2006, Vol. 27, No. 10, 1531-1536) or Gillard, et al. (EP0275667 B1) or Hutchinson, et al. (Accession No. 2012:577154) or Brooks, et al. (US 5,095,031 A). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    152
    157
    media_image1.png
    Greyscale
wherein R1 is CH2-C3-C6 cycloalkyl, CH2-C6-10aryl or CH2-(5 to 10 membered heteroaryl or heterocyclyl) and all other variables are as defined in claim 13. 
 The San Juan, et al. reference teaches indole derivatives such as 
    PNG
    media_image2.png
    110
    180
    media_image2.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R5 is S-t-butyl; R3 is MeO; R2 is -CH2C(CH3)2-C(O)OMe; R4 is H; R6 is H; R7 is H (See compound 6, Table 1), for example, and the use of these indole derivatives as mPGES-1 inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Guillard, et al. reference teaches indole derivatives such as 
    PNG
    media_image3.png
    135
    278
    media_image3.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R2 is -CH(CH3)(CO2H); R5 is S-t-Bu; R3 is i-Pr; R4 is H; R6 is H; R7 is H (See compound 117, Table 1, page 38), for example, and the use of these indole derivatives as leukotriene biosynthesis inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Hutchinson, et al. reference teaches indole derivatives such as 
    PNG
    media_image4.png
    312
    399
    media_image4.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R5 is S-t-butyl; R3 is MeO; R2 is -CH2C(CH3)2-C(O)OEt; R4 is H; R6 is H; R7 is H (See RN 154325-76-5).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Brooks, et al. reference teaches indole derivatives such as 
    PNG
    media_image5.png
    163
    196
    media_image5.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R5 is S-t-butyl; R3 is i-Pr; R2 is -CH2C(CH3)2CH2-OH; R4 is H; R6 is H; R7 is H (See lines 1-15, column 19).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16, 18 and 26 are rejected under 35 U.S.C. § 103(a) as being unpatentable over AbdulHameed, et al. (Accession No. 2015:505884, CAPLUS). Applicants claim a compound of formula 

    PNG
    media_image1.png
    152
    157
    media_image1.png
    Greyscale
wherein R1 is CH2-C3-C6 cycloalkyl, CH2-C6-10aryl or CH2-(5 to 10 membered heteroaryl or heterocyclyl) and all other variables are as defined in claim 13.  Applicants have amended claim 13 to include the proviso language in the definition of variable R9 that R9 is not 2-Me-Ph when R1 is 4-Cl-PhCH2, R2 is CH2C(CH3)2CO2H and R3 is isopropyl



The Scope and Content of the Prior Art (MPEP §2141.01)
AbdulHameed, et al. teaches indole derivatives that are mPGES-1 inhibitors.  The reference teaches indole derivatives such as 
    PNG
    media_image6.png
    295
    370
    media_image6.png
    Greyscale
wherein R1 is -CH2(4-Cl-Ph); R2 is -CH2C(CH3)2COOH; R5 is -C(O)Ph substituted with Me; R3 is isopropyl; R4 is H; R6 is H; R7 is H (See RN 1001521-05-6), for example. 


The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of AbdulHameed, et al. and the instant invention, for example, is that the phenyl ring is substituted at the 2-position in the prior art whereas the phenyl ring could be substituted at the two position with an ethyl group.  So the difference would be Me vs. Et.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)
 
In In re Hass, 141 F.2d 127, 60 USPQ 548 (CCPA 1944), it was well established that members of a homologous series must possess unexpected properties not possessed by the homologous compounds disclosed by the prior art. For example, it is obvious to prepare a ethyl substituted phenyl when the art teaches a methyl substituted phenyl with a reasonable expectation of success.  Specifically, methyl and ethyl are considered homologues and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare adjacent homologs based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a indole compound with an ethyl substituted phenyl substituent  is instead of a methyl substituted phenyl substituent as seen in the prior art reference of AbdulHameed, et al. (Accession No. 2007:1377089, CAPLUS).  A strong prima facie obviousness has been established.


IV.  Objections
Claim Objection-Non Elected Subject Matter
	Claims 13, 25, 26 and 31 are objected to as containing non-elected subject matter. Applicants’ elected scope is the compound of formula II wherein R1 is C1alkylene-C3-C6 cycloalkyl, C1alkylene-C6-10aryl or C1alkylene-(5 to 10 membered heteroaryl or heterocyclyl). All other groups in R1 should be deleted.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.  
	Dependent Claim Objections
Dependent Claim 17 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Also, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 10, 2022 prompted a new ground(s) of rejection presented in this Office action.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626